NO. 12-08-00323-CV

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
CASCADE PROPERTIES, LTD.,                                  §    APPEAL FROM THE 114TH
APPELLANT

V.                                                         §    JUDICIAL DISTRICT COURT OF

LISHA HOLCOMB,
SHERIF S. ISKANDER,               § SMITH COUNTY, TEXAS
AND ADOPTION PROPERTIES, LP,
APPELLEES
                      MEMORANDUM OPINION
                             PER CURIAM
         Appellant, Cascade Properties, Ltd., has filed a motion to dismiss this appeal. In its motion,
Cascade Properties states that the parties have reached a resolution of this dispute and no longer wish
to pursue the appeal. Because Cascade Properties has met the requirements of Texas Rule of
Appellate Procedure 42.1(a)(1), the motion is granted, and the appeal is dismissed.
Opinion delivered October 31, 2008.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)